                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  EASTERN DIVISION

CABLE THOMAS PARKS                                                                 PLAINTIFF

v.                                    2:19-cv-00008-JM-JJV

RICKY THORN, Deputy,
Monroe County Sheriff’s Department; et al.                                       DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

Joe J. Volpe. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      This case is DISMISSED WITHOUT PREJUDICE due to a lack of prosecution.

       2.      It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order and the accompanying Judgment would not be taken in good faith.

       Dated this 17th day of June, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
